              Case 2:18-cr-00219-MCE Document 44 Filed 01/06/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-219-MCE
11
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           ORDER
13
     ABEL MACIAS-CONTRERAS,                              DATE: January 7, 2021
14   a.k.a. Victor Manuel Gonzalez-Osegura.              TIME: 10:00 a.m.
     a.k.a. Victor Manuel Gonzalez-Oseguera,             COURT: Hon. Morrison C. England, Jr.
15   a.k.a. Gabriel Farias-Lopez
16                               Defendants.
17

18          This case was set for a status conference on January 7, 2021. By this stipulation, the parties
19 request that the Court continue the status conference to January 14, 2021, and to exclude time under

20 Local Codes A and N, as well under the Court’s General Orders, for the reasons set forth below.
21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has
26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS      1
30    UNDER THE SPEEDY TRIAL ACT; ORDER
                 Case 2:18-cr-00219-MCE Document 44 Filed 01/06/21 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless
10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME PERIODS      2
30     UNDER THE SPEEDY TRIAL ACT; ORDER
                  Case 2:18-cr-00219-MCE Document 44 Filed 01/06/21 Page 3 of 4


 1                                                 STIPULATION

 2           1.       By this stipulation, counsel for the United States, James R. Conolly, and counsel for

 3 defendant Abel Macias-Contreras (a.k.a. Gonzalez-Osegura), Clemente Jiménez, move to continue the

 4 status conference for Mr. Macias-Contreras until January 14, 2021, and to exclude time between

 5 January 7, 2021, and January 14, 2021, under Local Codes A and N, and pursuant to the Court’s General

 6 Orders.

 7           2.       The parties agree and stipulate, and request that the Court find the following:

 8           a)       On October 28, 2019, pursuant to 18 U.S.C. § 4241(d), the Court ordered that defendant

 9           be committed to the custody of the Attorney General for treatment in a suitable facility, and

10           excluded time for the purposes of the Speedy Trial Act under 18 U.S.C. §§ 3161(h)(1)(A) [Local

11           Code A] and 3161(h)(4) [Local Code N]. ECF 24.

12           b)       At the time of writing, the defendant’s competency evaluation at the U.S. Medical Center

13           for Federal Prisoners in Springfield, Missouri has been completed. It is the parties’

14           understanding that the U.S. Marshal’s Service is in the process of transporting the defendant

15           back to the Eastern District of California but that he has not yet arrived in the district.

16           c)       Once the defendant arrives in the district, defense counsel will need time to meet with

17           him and to discuss the case, including potential avenues for resolution.

18           d)       The government does not object to the continuance.

19           e)       Based on the above-stated findings, the ends of justice served by continuing the case as

20           requested outweigh the interest of the public and the defendant in a trial within the original date

21           prescribed by the Speedy Trial Act.

22           f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

23           within which trial must commence, the time period of January 7, 2021 to January 14, 2021,

24           inclusive, should be deemed excludable pursuant the Court’s General Orders, and pursuant to 18

25           U.S.C. §§ 3161(h)(1)(A) [Local Code A] and 3161(h)(4) [Local Code N] because it results from

26           a continuance granted by the Court for the purpose of evaluation and treatment of the defendant

27           in regard to his mental competency.

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS         3
30    UNDER THE SPEEDY TRIAL ACT; ORDER
                 Case 2:18-cr-00219-MCE Document 44 Filed 01/06/21 Page 4 of 4


 1          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: January 5, 2021                                    MCGREGOR W. SCOTT
                                                               United States Attorney
 6
                                                               /s/ James R. Conolly
 7                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
 8

 9   Dated: January 5, 2021                                    /s/ Clemente Jiménez
                                                               CLEMENTE JIMÉNEZ
10                                                             Counsel for Defendant
                                                               Abel Macias-Contreras
11

12

13
                                                       ORDER
14
            IT IS SO ORDERED.
15
            Dated: January 6, 2021
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS        4
30    UNDER THE SPEEDY TRIAL ACT; ORDER
